internal_revenue_service number release date index number ------------------- ------------------------------------ -------------------------------- --------------------- in re ------------------------------------------------ ---------------------- department of the treasury washington dc person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-140350-03 date june legend husband wife son date date date date date date trust exemption trust marital trust exempt marital trust non-exempt marital trust accountant accountant accounting firm lawyer law firm state x y ----------------------------------------------- ------------------------------------------------- ------------------------------------------------ ------------------ ------------------ ----------------- ---------------------- ------------------------- -------------------------- ------------------------------------------------------------ ---------------------- ------------------------------------------------------------ ---------------------- ------------------------------------------------------------ ------------------------------ ------------------------------------------------------------ ---------------------- ------------------------------------------------------------ ------------------------------ --------------- ----------------- ---------------------------------------- ----------------------- -------------------------- ---------- ----------- ------------- ----------- this is in response to your letter dated date and other on date husband established trust under laws of state a community paragraph provides that during the joint lifetimes of husband and wife they the facts and representations submitted are summarized as follows plr-140350-03 z dear ------------- correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a reverse_qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt marital trust and to make an allocation of the generation-skipping_transfer gst tax exemption to the exempt marital trust under sec_2642 property state trust was amended and restated on date by husband and wife trust was later amended several times with the most recent amendment taking place on date shall be entitled to all income and principal of their community_property without limitation with regard to the separate_property of either husband or wife either trustor shall be entitled to all income and principal of his or her own separate estate without limitation paragraph provides that reference to the decedent shall refer to either of the trustors whose death shall first occur and reference to the survivor shall refer to the surviving trustor and the property received by the trustee by reason of decedent’s death shall be divided into three separate trusts the survivor’s trust the marital trust and the exemption trust paragraph b provides that survivor’s trust consists of survivor’s separate_property interest in trust and survivor’s one-half interest in the community_property of trust period of days there shall then be allocated to the marital trust an amount if any which when added to the federal estate_tax_marital_deduction allowed for interests in property passing to the surviving_spouse outside of this trust instrument including but not limited to interests in life_insurance and jointly owned property and amounts passing directly to said spouse under the will of the first trustor to die will produce the smallest total marital_deduction necessary to eliminate or reduce to the minimum extent possible the federal estate_tax on the first trustor’s estate but only to the extent that the use of any state_death_tax_credit does not increase the death_tax payable to any state paragraph b provides in relevant part that the remainder of the trust estate paragraph b provides that if the survivor survives the decedent by a paragraph b provides in relevant part that it is the intention of the paragraph a provides that during the lifetime of the survivor the trustee plr-140350-03 trustors by paragraph above to maximize the marital_deduction allowed to their estates under the applicable provisions of the federal internal_revenue_code but only to the extent necessary to reduce federal_estate_taxes after using up all of the deductions credits and exemptions allowed to the estate in respect to the federal estate_tax paragraph b provides that the exemption trust consists of the rest of the trust estate shall pay to the survivor all of the net_income of the exemption trust estate in monthly or other regular installments but not less frequently than quarter annually paragraph b provides that survivor shall have the discretionary power during the survivor’s lifetime or upon the survivor’s death to direct the trustee to pay over and distribute trust principal from the exemption trust in the manner provided in a power_of_appointment signed by the survivor and delivered to the trustee the survivor’s power to appoint beneficiaries of the exemption trust shall be limited to the issue of husband and wife and shall exclude the survivor or the survivor’s estate or creditors of the survivor generation-skipping exemption is allocated to the property or exempt portion of the property that is otherwise to constitute the exemption trust and if that trust would thereby have an inclusion_ratio greater than zero the trustee shall instead establish two separate trusts so that each has a generation-skipping inclusion_ratio of either zero the exempt exemption trust or one the nonexempt exemption trust and the trustee shall accomplish this by allocating to the nonexempt exemption trust the maximum fractional portion of the property that is necessary to establish that trust with an inclusion_ratio of one while leaving the exempt exemption trust with an inclusion_ratio of zero administer the entire remaining income and principal of the exemption trust in accordance with article vi property both income and principal of this trust estate shall be divided into as many equal shares as there are children of the trustors who are then living and children of the trustors who are deceased leaving issue then living indenture may be amended in whole or in part by an instrument in writing signed by both trustors and delivered to the trustee after the death of the first trustor to die the surviving trustor may amend the survivor’s trust by an instrument in writing paragraph g provides that upon the death of the survivor the trustee shall paragraph provides that upon the death of both trustors any remaining paragraph provides that during the joint lifetime of trustors this trust paragraph e provides that if some or all of the decedent’s within a few days of husband’s death husband’s son son in his capacity as husband died on date survived by wife and three living children the bulk of plr-140350-03 signed and delivered to the trustee after the death of the first trustor to die the exemption trust and marital trust may not be amended by the surviving trustor upon the death of both trustors this trust_indenture shall not be amended his estate was held in the trust with wife article iii of husband’s will provides that after payment of debts husband bequeathed the remainder of his estate to trust in accordance with the terms of trust upon husband’s death trust was divided into three trusts the survivor’s trust the marital trust and the exemption trust the exemption trust was funded with dollar_figurex and the marital trust was funded with dollar_figurey in accordance with the deemed_allocation rules of sec_2632 dollar_figurex of husband’s gst_exemption was automatically applied to the exemption trust leaving dollar_figurez of available gst_exemption unused co-trustee of trust retained accountant sec_1 and of accounting firm to advise on trust administration and assist with preparation of the estate_tax_return form_706 son relied upon the expertise of accountant sec_1 and regarding the preparation of the estate_tax_return on schedule m of form_706 accountant sec_1 and made an election under sec_2056 to treat the entire value of marital trust as qtip property and claimed a deduction for this amount however no schedule r was filed with the form_706 consequently no election was made under sec_2652 and none of husband's gst_exemption was allocated on the form_706 the estate_tax_return was timely filed with the internal_revenue_service on date planning and trust administration issues including filing of the necessary trust allocation documents to make sure the trust assets were properly allocated to the various trusts created by trust in the process of preparing those documents lawyer discovered that schedule r had not been filed with the form_706 on date the marital trust was severed and divided into two separate trusts the exempt marital trust and the non-exempt marital trust pursuant to a_trust split agreement executed by the trustees it is represented that both the exempt marital trust and the non-exempt marital trust are governed by and in accordance with the provisions of the marital trust it is also represented that the severance was done on a pro_rata basis to make a reverse_qtip_election under sec_2652 with respect to the exempt marital trust and to allocate husband’s gst_exemption to the exemption trust and the exempt marital trust under sec_2642 son also hired lawyer of law firm for advice and assistance on related estate you have requested an extension of time under sec_301_9100-1 and sec_2056 defines qualified_terminable_interest_property as sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that in the case of qualified terminable_interest sec_2056 provides the general_rule that no deduction shall be allowed sec_2056 provides that for purposes of the tax imposed by sec_2001 plr-140350-03 decedent who is a citizen or resident_of_the_united_states the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation sec_2631 provides that for purposes of determining the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property sec_2602 provides that the amount of the gst tax is determined by sec_26_2632-1 of the generation-skipping_transfer_tax regulations plr-140350-03 under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death provides in part that except as otherwise provided in sec_26_2632-1 an allocation of a decedent's unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2652 provides in pertinent part that for purposes of chapter the term transferor means -- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2632-1 provides in pertinent part that no automatic allocation of sec_2652 provides that in the case of -- a any trust with respect to sec_26_2652-2 provides that a reverse_qtip_election is made on the sec_2642 provides generally that for purposes of section sec_2642 provides that if a_trust has an inclusion_ratio of greater plr-140350-03 return on which the qtip_election is made sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes a a the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to this paragraph may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the irs death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as the of time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under sec_2642 provides that if property is transferred as a result of the plr-140350-03 and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 notice_2001_50 2001_2_cb_189 provides that under sec_2642 the sec_301_9100-1 provides that the commissioner has discretion to grant a requests for relief under sec_301_9100-3 will be granted when the taxpayer reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election on date the marital trust was divided on a fractional basis in accordance with the applicable_fraction of the marital trust and the terms of the exempt marital trust and the non-exempt marital trust provide for the same succession of interests of beneficiaries as are provided in the original trust under these circumstances we conclude that the date severance is a qualified_severance under sec_2642 based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been sec_301_9100-3 provides that a taxpayer is deemed to have acted this election and allocation of gst_exemption should be made on a except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this plr-140350-03 satisfied consequently an extension of time to make a reverse_qtip_election under sec_2652 with respect to exempt marital trust and to allocate husband’s remaining gst_exemption under sec_2642 to the exempt marital trust is granted until days after the date of this letter supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose letter is being sent to the taxpayer concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosures sincerely _________________________ heather c maloy associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and copy for sec_6110 purposes copy of this letter
